           Case 3:19-cv-01197-BR        Document 1       Filed 08/02/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                              Case No. 3:19-cv-01197-BR

         v.                                                      COMPLAINT, in rem, FOR
                                                                 FORFEITURE
 $9,000.00 IN UNITED STATES
 CURRENCY, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
           Case 3:19-cv-01197-BR         Document 1         Filed 08/02/19    Page 2 of 3




                                                  II.

         Defendant, in rem, $9,000.00 in United States currency, was seized in the District of

Oregon, and is now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                 III.

         Defendant, in rem, $9,000.00 in United States currency, represents proceeds traceable to

an exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Postal Inspector Adam Sale, United States Postal Inspection Service, marked as Exhibit A,

attached and fully incorporated herein by this reference.

         WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $9,000.00 in United States currency, that due notice be given

to all interested persons to appear and show cause why forfeiture of this Defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

Dated: August 2, 2019.

                                               Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               /s/ Alexis A. Lien ___________
                                               ALEXIS A. LIEN
                                               Assistant United States Attorney

Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-01197-BR        Document 1      Filed 08/02/19     Page 3 of 3




                                          VERIFICATION

       I, ADAM SALE, declare, under penalty of perjury, pursuant to the provisions of 28 U.S.C.

Section 1746, that I am a Postal Inspector with the United States Postal Inspection Service, and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     /s/ Adam Sale____________________
                                     ADAM SALE
                                     Postal Inspector
                                     United States Postal Inspection Service




Complaint in rem for Forfeiture                                                           Page 3
        Case 3:19-cv-01197-BR          Document 1-1       Filed 08/02/19     Page 1 of 11




                              DECLARATION OF ADAM SALE

       I, Adam Sale, do hereby declare:

                            PURPOSE OF THIS DECLARATION

       1.      This declaration is submitted in support of a complaint, in rem, for forfeiture of

$9,000.00 in U.S. currency.      The information contained in this declaration is based on an

investigation conducted by United States Postal Inspector Adam Sale and will show that $9,000.00

in U.S. currency from U.S. Priority Mail Express parcel EE161740207US (hereinafter “Subject

Parcel”) is subject to forfeiture pursuant to 21 U.S.C § 881(a)(6), as moneys furnished or intended

to be furnished by any person in exchange for a controlled substance, proceeds traceable to such

an exchange, or moneys used or intended to be used to facilitate violations of 21 U.S.C. § 801, et

seq. Information contained in this declaration is based upon my personal observations, training,

and experience, and that of other law enforcement officers. This declaration does not contain each

and every fact that I know about this investigation, only those necessary to establish probable cause

to believe the seized currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been since 2014. I am currently assigned to the Portland, Oregon Domicile Office of the

USPIS. As a U.S. Postal Inspector, I am authorized to investigate crimes involving offenses

relating to the United States Postal Service (USPS). As part of my duties, I investigate incidents

where the United States mail system is used for the purpose of transporting non-mailable matter,




Declaration of Adam Sale                                             EXHIBIT A PAGE 1
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01197-BR          Document 1-1       Filed 08/02/19      Page 2 of 11




including controlled substances such as marijuana, cocaine, methamphetamine, and heroin, as well

as proceeds of the sale of controlled substances.

       3.       As a Postal Inspector, I am empowered by 18 U.S.C. § 3061 to conduct

investigations and to make arrests for offenses against the United States. My current assignment

is as an Inspector in the Portland, Oregon Domicile Office of the Inspection Service. My training

and experience includes a Bachelor of Science in Physics. From April 2004 to July 2014, I served

as a U.S. Secret Service Special Agent. Prior to my U.S. Secret Service career, I served eight years

in the Army achieving the rank of Captain.

       4.       In May 2004, I attended the Criminal Investigator Training Program at the Federal

Law Enforcement Training Center (F.L.E.T.C.) in Glynco, Georgia. This training covered the

investigation of violations of federal laws, the process of criminal investigations, and the judicial

process. Following the training at F.L.E.T.C., I attended the Secret Service training academy in

Beltsville, Maryland. This training focused specifically on investigating violations of the federal

laws that the Secret Service investigates, including bank fraud, wire fraud, counterfeiting, and

cyber-crimes.

       5.       During the course of my employment with the Inspection Service and the Secret

Service, I conducted or participated in criminal investigations involving burglary, robbery, assault,

mail theft, identity theft, credit card fraud, bank fraud, threatening communications, threats against

protectees of the U.S. Secret Service, the manufacture of counterfeit currency, mail fraud, the

unlawful mailing of dangerous controlled substances, the fraudulent use of stolen or forged Postal

Money Orders, the fraudulent use of stolen credit card information to purchase merchandise, and



Declaration of Adam Sale                                              EXHIBIT A PAGE 2
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01197-BR          Document 1-1       Filed 08/02/19      Page 3 of 11




the shipping of that merchandise through the U.S. Mail. In September 2014, I completed a USPIS

training course on Prohibited Mailings involving narcotics.



BACKGROUND ON CONTROLLED SUBSTANCES SENT THROUGH THE U.S. MAIL

       6.      I know from my training and experience that drug traffickers frequently use U.S.

Postal Service Priority Mail Express and Priority Mail services to ship controlled substances,

including marijuana, cocaine, heroin, and methamphetamine. I know from my training and

experience that illegal drug recipients often use U.S. Postal Service Priority Mail Express and

Priority Mail services to ship the proceeds of the illegal sale of controlled substances, or moneys

used or intended to be used to facilitate the illegal sale of controlled substances, in cash, or other

controlled substances, to suppliers of controlled substances. I know from training and discussions

with other law enforcement officers that these controlled substances, proceeds of the illegal sale

of controlled substances, and funds related to the facilitation of the illegal sale of controlled

substances are often found during parcel investigations and interdictions.

       7.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for the

mailing of controlled substances to destination locations across the United States. Current Oregon

state laws permitting the recreational and medical growth, purchase, and possession of marijuana

provide individuals with significant quantities of marijuana, which can be illegally mailed to other

states where marijuana is illegal or less available. Accordingly, marijuana sales are substantially

more profitable outside the state of Oregon than they are inside the state of Oregon. I know from



Declaration of Adam Sale                                              EXHIBIT A PAGE 3
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
          Case 3:19-cv-01197-BR          Document 1-1     Filed 08/02/19     Page 4 of 11




my training and experience that controlled substances, especially marijuana, are frequently mailed

from Oregon to other states and that cash payments are mailed back to Oregon drug suppliers in

return.

          8.    Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug

traffickers use the U.S. mails to ship controlled substances, proceeds of the sale of controlled

substances, or funds to facilitate the sale of controlled substances from one location to another.

          9.    Drug traffickers use U.S. Postal Service Priority Mail Express and Priority Mail

services because of the reliability of delivery, speed of delivery, low cost, the customer’s ability

to track the package’s shipment online, as well as the low risk of detection by law enforcement.

Shippers using U.S. Postal Service Priority Mail Express and Priority Mail services pay for the

benefit of being able to confirm the delivery of the parcel by checking the U.S. Postal Service

website or calling a toll-free number.

          10.   I know from my training and experience that U.S. Postal Service Priority Mail

Express is used primarily for business-related mailings. Unlike typical U.S. Postal Service Priority

Mail Express business mailings, which usually have typed labels, packages containing controlled

substances, proceeds, and/or facilitation funds often have handwritten address information. The

handwritten label on U.S. Postal Service Priority Mail Express packages containing controlled

substances and/or proceeds usually does not contain a business account number and/or credit card

number. This is an indication that the sender likely paid cash. A credit card or business account

number would better enable law enforcement officers to connect the package to identifiable



Declaration of Adam Sale                                             EXHIBIT A PAGE 4
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01197-BR          Document 1-1       Filed 08/02/19      Page 5 of 11




individuals. I further know that drug traffickers who use U.S. Postal Service Priority Mail Express

services often either waive or do not request a recipient signature upon delivery of the mail parcel.

This can allow the parcel to be delivered without the addressee or the addressee’s agent having to

sign for the parcel, contingent upon the parcel being left in a secure location at the address.

       11.     I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs, often

use false or incomplete information in labeling the parcels. In this way, drug traffickers can

distance themselves from the package containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds in the event the package is intercepted by law

enforcement.

       12.     I know from my training and experience that drug traffickers who mail controlled

substances, proceeds of the illegal sale of controlled substances, and facilitation funds are often

aware that parcels are inspected by trained canines. Accordingly, drug traffickers often attempt to

wrap their parcels, and the contents of their parcels, in a manner they believe will disguise the odor

and contents of the items in the parcels. In order to conceal the distinctive smell of controlled

substances from certified controlled substance detection canines, these packages are sometimes

sealed with the use of tape around the seams. Also, the parcels often contain other parcels which

are carefully sealed to prevent the escape of odors. Sometimes perfumes, coffee, dryer sheets,

tobacco, or other strong-smelling substances are used to mask the odor of the controlled

substances, proceeds of the illegal sale of controlled substances, and/or facilitation funds being

shipped.



Declaration of Adam Sale                                              EXHIBIT A PAGE 5
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01197-BR        Document 1-1        Filed 08/02/19   Page 6 of 11




             SUMMARY OF INVESTIGATION OF THE SUBJECT PARCEL

       13.      On April 10, 2018, at approximately 5:45 a.m., I went to the Portland Air Cargo

Center (“P.A.C.C.”), located at 7425 Airtrans Way, Portland, Oregon as part of my regular

investigatory duties with members of the Portland, Oregon High Intensity Drug Trafficking Area

Interdiction Taskforce (“H.I.T.”). I reviewed parcels for delivery in Oregon mailed from other

states. While reviewing parcels I noticed Subject Parcel 1, and saw that the parcel was addressed

from “Mr. Berry, PO Box 2750, Corvallis, OR 97339” to “Mr. Berry, PO Box 2750, Corvallis, OR

97339.” The scheduled date of delivery was April 10, 2018 before 3:00 PM. The mailer paid

$24.70 in cash to purchase the postage.

       14. The Subject Parcel is described as follows:

 U.S. Priority Mail Express parcel number:        EE161740207US


 Sender name and address:                         Mr. Berry
                                                  PO Box 2750
                                                  Corvallis, OR 97339


 Recipient name and address:                      Mr. Berry
                                                  PO Box 2750
                                                  Corvallis, OR 97339


 Parcel Type:                                     Express Mail Cardboard Envelope


 Parcel Weight:                                   1 pound, 2 ounces

       15.      The “Signature Required” service on U.S. Priority Mail Express parcels requires

the parcel be received by an individual who must sign for the parcel and provide their name. I



Declaration of Adam Sale                                          EXHIBIT A PAGE 6
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
        Case 3:19-cv-01197-BR         Document 1-1          Filed 08/02/19   Page 7 of 11




know from my training and experience that drug traffickers who mail controlled substances, and

the drug purchasers who send payment in the form of cash or other drugs, normally do not request

the Signature Required service to avoid law enforcement identifying the true recipient of parcels.

In this way, drug traffickers can distance themselves from the package containing controlled

substances or from the proceeds of the sale of the controlled substances in the event the package

is intercepted by law enforcement. I observed the Signature Required box on the label of the

Subject Parcel was not checked by the mailer.

       16.     I know people use the U.S. Priority Mail Express services for parcels containing

items they consider valuable, important or requiring rapid delivery, and will often include their

phone number on the mailing label spaces provided so the postal service may contact them in the

event a parcel is mis-shipped, damaged, or the delivery address is illegible. The area provided for

the sender’s telephone number on the Subject Parcel displayed a phone number, but the recipient

telephone number area was left blank. Based on my training and experience, I know drug

traffickers often choose not to include a phone number on parcels or provide incorrect phone

numbers as they are often aware that phone numbers can be traceable to their own names or

physical location. Law enforcement database searches for the phone number displayed for the

sender showed the number is assigned to the Ashland Community Hospital, Ashland, Oregon.

       17.     The Subject Parcel’s mailing label was handwritten and appeared to be addressed

from a private individual to the same private individual.

       18.     Searches of law enforcement and open source databases returned that Mr. Berry

was not associated with either the sender or recipient addresses.



Declaration of Adam Sale                                             EXHIBIT A PAGE 7
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
         Case 3:19-cv-01197-BR           Document 1-1      Filed 08/02/19      Page 8 of 11




        19.     Continuing on April 10, 2018, H.I.T. Officer S. Groshong, a Certified Controlled

Substance Dog Handler, and his certified controlled substance detection dog, Rex, were with me

at the P.A.C.C. I prepared a “line” of parcels of similar size and appearance to the Subject Parcel.

H.I.T. Officer Groshong and Rex “proofed” the line and the area surrounding the line. Proofing a

line of parcels is the process by which a controlled substance dog handler deploys a controlled

substance detection dog on a line of control parcels to confirm that none of the control parcels are

emitting the odor of controlled substance the controlled substance detection dog is trained to detect.

Officer Groshong stated Rex did not alert to the presence of the odor of controlled substance on

the parcels in the line or the area surrounding the line at that time.

        20.     Officer Groshong and Rex left the immediate area and I put the Subject Parcel in

the line in a position unknown to Officer Groshong and Rex. Officer Groshong returned to the

line and deployed Rex on the line of parcels. Officer Groshong told me Rex alerted, in the manner

he is trained, to the presence of the odor of controlled substance on the Subject Parcel. Rex did

not alert to any of the other parcels in the line.

        21.     Continuing on April 10, 2018, at approximately 7:05 a.m., I scanned the Subject

Parcel “Seized by Law Enforcement” in the USPS Product Tracking and Reporting (“PTR”)

system. The PTR system allows customers to check and/or receive updates to the progress of

parcels as they travel through the USPS delivery system. The “Seized by Law Enforcement” entry

tells the customer to contact the USPIS to make inquiries about the status of seized parcels.

        22.     On April 14, 2018, I reviewed USPS business records and determined customers

made four (4) inquiries on USPS.com between April 10, 2018 and April 12, 2018 to determine the



Declaration of Adam Sale                                                 EXHIBIT A PAGE 8
                                                                            Complaint In Rem
                                                                          FOR FORFEITURE
          Case 3:19-cv-01197-BR         Document 1-1        Filed 08/02/19      Page 9 of 11




status of the Subject Parcel. No one contacted the USPIS to inquire about the status of the Subject

Parcel.

          23.   I reviewed USPS business records and identified twenty one (21) parcels sent from

the Fort Meyers, Florida metro area to the recipient address since November 2017. Fourteen (14)

of the parcels were mailed since January 2018. The majority of these parcels weighted between

1.06 and 1.38 pounds and were mailed from five different Post Offices.

          24.   On April 19, 2018, I opened the Subject Parcel pursuant to a Federal search warrant.

I located $9,000 in U.S. currency in a vacuum seal bag, wrapped in a USPS Priority Mail bubble

mailer, wrapped in a USPS Priority Mail Express Tyvek envelope, and in a USPS Priority Mail

Express cardboard envelope. I know from my training and experience that mailers of illegal

controlled substances and the proceeds of the sale of illegal controlled substances package parcel

contents in this manner to conceal the contents of the parcels to avoid detection by law

enforcement. Photos of the concealment methods are included as Attachment 1 to this declaration.

          25.   Based on my training and experience, the following characteristics of the Subject

Parcel are consistent with drug trafficking: the Subject Parcel’s postage was paid for with cash;

the sender and recipient are not associated with the sender or recipient addresses; the phone number

listed for the sender is for a hospital located in a completely different part of the state; there is no

telephone number displayed for the recipient; customers made multiple inquires of the status of

the Subject Parcel on USPS.com, but no one contacted the USPIS to inquire about the status of the

Subject Parcel; there are twenty one additional parcels sent from Fort Meyers, Florida to the

recipient address since November 2017; the Subject Parcel appeared to contain drugs or drug



Declaration of Adam Sale                                               EXHIBIT A PAGE 9
                                                                          Complaint In Rem
                                                                        FOR FORFEITURE
        Case 3:19-cv-01197-BR         Document 1-1        Filed 08/02/19      Page 10 of 11




proceeds, based on the positive canine examination result detailed above; and the parcel contained

U.S. currency concealed in a manner consistent with the mailing of the proceeds of the sale of

proceeds of the sale of illegal controlled substances.

                                          CONCLUSION

       26.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $9,000 in U.S. currency seized from the Subject Parcel is subject to forfeiture

pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by any person

in exchange for a controlled substance, proceeds traceable to such an exchange, or moneys used

or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.

       27.     I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

       Executed this 2nd day of August 2019.



       /s/ Adam Sale____________________
       ADAM SALE
       Postal Inspector
       United States Postal Inspection Service




Declaration of Adam Sale                                             EXHIBIT A PAGE 10
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
      Case 3:19-cv-01197-BR   Document 1-1   Filed 08/02/19   Page 11 of 11




                                    Attachment 1




Declaration of Adam Sale                              EXHIBIT A PAGE 11
                                                          Complaint In Rem
                                                        FOR FORFEITURE
                                 Case 3:19-cv-01197-BR                                   Document 1-2                   Filed 08/02/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $9,000.00 in United States Currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:801 and 21:881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 8/2/2019                                                                /s/ Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
